DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 01/19/2022, has been entered. Claim 30 is amended, claim 32 is cancelled, and no claims are added. Claims 16-23, 25-29, and 33-36 remain allowed as indicated in the Final Rejection of 07/09/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 was filed after the mailing date of the Non-Final Office Action on 09/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97 (the fee was paid).  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0121314; Cited in IDS of 10/26/2021).
Regarding claim 30, Choi et al. (hereinafter “Choi”) teaches a cold-rolled austenitic-ferritic non-oriented electrical steel sheet with excellent magnetic properties as well as method 
Element
Claimed
Choi
Paragraphs
Overlap
C
≤ 0.006
0.005 or less
0035-0036
≤ 0.005
Si
2.0-5.0
1.0-3.0
0037-0038
2.0-3.0
Al
0.1-3.0
0.1-1.5
0043-0044
0.1-1.5
Mn
0.1-3.0
0.1-2.0
0039-0040
0.1-2.0
N
≤ 0.006
0.003 or less
0052-0053
≤ 0.003
Sn
0.04-0.2
0.007-0.15
0048-0049
0.04-0.15
S
≤ 0.005
0.003 or less
0050-0051
≤ 0.003
P
 ≤ 0.02
0.1 or less
0041-0042
≤ 0.1
Ti
≤ 0.01
0.002 or less
0056-0057
≤ 0.002
Cr
≤ 0.040
Silent
-
-
Fe and inevitable impurities
Balance
Balance 
Abstract/Tables
Balance


In the interest of the clarity of the record, it is noted that the claim utilizes the open-ended transitional phrase ‘contains’. As such, the presence of additional elements such as Sb and Nb (Paragraphs 0048 and 0054) are permissible.
Choi is silent to the ferrite grain size, yield strength, and ultimate tensile strength of the resultant steel sheet; however, Choi teaches an overlapping composition as well as a substantially similar method of making the non-oriented steel sheet (see Paragraphs 0059, 0063-0068, and Paragraph 0078 of Choi in comparison to Page 5 line 33 to Page 7 line 14 of Applicant’s specification).
In view of the substantial similarity of the claimed composition to the composition of Choi, the substantial similarity in processing conditions, as well as both the reference and claimed steels being non-oriented electrical steel sheets, there is a reasonable presumption that the steel sheet of Choi would possess a ferrite grain size between 30 and 200 microns, a yield strength between 300 MPa and 480 MPa, and an ultimate tensile strength between 350 MPa and 600 MPa absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Further, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In the instant case, in view of the substantial similarity of the composition and processing conditions of Choi to that currently claimed, there is a reasonable presumption that the steel sheet of Choi would possess a ferrite grain size, YS, and TS as claimed absent evidence to the contrary.
Regarding claim 31, Choi teaches the steel as applied to claim 30 above and further teaches that the sheet is rolled to a thickness of 0.5 mm which lies within the claimed range.
Response to Arguments
Applicant’s amendments and arguments, filed 01/19/2022, with respect to the rejection(s) of claim(s) 30-32 under Shimazu have been fully considered and are persuasive. In the interest of the clarity of the record, the proposed amendment finds support at Page 5 line 28 of the original specification and Shimazu teaches away from Cr values lower than 0.3 (see Col. 3 lines 60-67). Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (U.S. 2008/0121314).
Conclusion
Applicant's amendment and the submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/26/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738